O’Dwyer, J. (dissenting).
The complaint sufficiently states a cause of action for broker’s commission under an agreement to procure a loan. The loan was not made because of the incumbrances and liens upon defendant’s property, and the broker fully discharged the service he was employed to perform.
The judgment appealed from should be affirmed, with costs.
Judgment reversed, with costs of appeal, and demurrer sustained, with costs, with leave to plaintiffs, upon payment of all costs, to serve an amended complaint.